           Case 1:13-cr-10292-MLW Document 273 Filed 09/15/20 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

_____________________________
                          )
UNITED STATES OF AMERICA )
                          )
          v.              )                         Criminal No.: 13-10292-MLW
                          )
ROBERT BURTON,            )
                          )
          Defendant.      )
                         )

                              GOVERNMENT’S TRIAL BRIEF

       On August 21, 2014, the defendant, Robert Burton, pleaded guilty to all counts of the

Second Superseding Indictment in this case, charging him with securities fraud, in violation of 15

U.S.C. §§78j(b) & 78ff and 17 C.F.R. §240.10-b5, procuring false tax returns, in violation of 26

U.S.C. §7206(2), and subscribing false tax returns, in violation of 26 U.S.C. §7206(1). See Plea

Hearing Transcript, Dkt. No. 172 at 25. Although Burton initially pleaded guilty to the charges

pursuant to a plea agreement under Fed. R. Crim. P. 11(c)(1)(C), he later breached the agreement

by failing to make an agreed-upon restitution payment, and the Court provided him with an

opportunity to withdraw his plea. See Sentencing Hearing Transcript, Dkt. No. 173 at 8. Burton

chose not to do so, and was ultimately sentenced to 48 months in prison, to be followed by three

years of supervised release. As a condition of his supervised release, Burton was ordered to pay

restitution of $159,500 to five victims, including $50,000 due January 19, 2015, and was further

ordered to pay restitution of $271,640 to the Internal Revenue Service. See Dkt. No. 125. 1




       1
         Burton subsequently filed an appeal, which he withdrew, and continued to file numerous
requests to amend his sentence and restitution order, as well as two Motions to Vacate, Set Aside
or Correct Sentence, Pursuant to 28 U.S.C. §2255.
          Case 1:13-cr-10292-MLW Document 273 Filed 09/15/20 Page 2 of 6



         Burton was released from prison on or about March 29, 2018 and is currently on supervised

release. He stands charged with violating the conditions of his release in four ways: (1) incurring

new credit charges or opening additional lines of credit without the approval of the Probation

Office while his financial obligations remain outstanding; (2) associating with any person

convicted of a felony without permission from his probation officer; (3) failing to pay restitution;

and (4) failing to truthfully answer all inquiries by his probation officer. The hearing in this matter

is scheduled to begin on October 1, 2020, and to continue, if necessary, on October 5 and 6, 2020.

                                             Background

         With respect to the first charge, the Probation Office’s Amended Petition alleges that,

without seeking permission from his Probation Officer, Burton and another individual, Keith

Pinson, entered into an agreement, through their respective corporate entities, pursuant to which

Pinson agreed to provide Burton with the use of two credit cards. The Petition further alleges that

Burton used the cards for personal expenses, but did not pay the credit card bills as agreed with

Pinson, despite repeatedly promising that he would do so.

         With respect to the second charge, the Petition alleges that Burton associated with three

convicted felons, Shaheen Curry, Robert Conley, and Russell Rose, each of whom was

incarcerated at the time. Although not noted in the Petition, Burton’s association with Pinson was

likewise prohibited by the terms of Burton’s supervised release, because Pinson is also a convicted

felon.

         With respect to the third charge, the Petition alleges that Burton failed to pay Court-ordered

restitution in the amount of $450 monthly for the months of May through September 2019, and

has likewise failed to pay restitution from November 2019 to the present. Although not noted in




                                                   2
         Case 1:13-cr-10292-MLW Document 273 Filed 09/15/20 Page 3 of 6



the Petition, Burton also failed to pay the $50,000 restitution payment that he initially agreed to

pay prior to his sentencing, and that he was subsequently ordered to pay by January 19, 2015.

        With respect to the fourth charge, the Petition alleges that Burton falsely advised

Supervising U.S. Probation Officer Brett Wingard that he had paid half of his Court-ordered

restitution of $159,000. The Petition also alleges that on July 20, 2019 and September 11, 2019,

Burton falsely advised the Probation Office that he was moving to Andover, MA from Somerville,

MA to be closer to family members who could help with childcare, and that the Somerville space

was not large enough for them. In fact, Burton moved to Andover because he was evicted from

his Somerville apartment for failure to pay rent. Likewise, although not noted in the Petition,

Burton was evicted or required to move from two prior apartments for failure to pay rent and

because he harassed a prior landlord.

                                             Evidence

        The following is a summary of key evidence the government currently anticipates offering

in its case-in-chief.

        A. Law Enforcement Witnesses

        The government expects to call two law enforcement witnesses: Probation Officer Kaileen

Paiva and Special Agent Ryan Lane of the Federal Bureau of Investigation (“FBI”).

        The government expects that Probation Officer Paiva will testify about Burton’s restitution

payments to date and his interactions with the Probation Department, including representations

Burton made about his purported income, the restitution he purportedly paid to his victims, and

the reasons that he purportedly relocated apartments. Probation Officer Paiva is also expected to

testify that Burton denied having contact with convicted felons other than one individual identified

in a disclosure to Probation, and that he denied taking new lines of credit.



                                                 3
            Case 1:13-cr-10292-MLW Document 273 Filed 09/15/20 Page 4 of 6



        The government expects that Special Agent Lane will introduce certain correspondence

and other records relating to the defendant, including but not limited to: (1) a recorded interview

of the defendant by staff of the Securities and Exchange Commission; (2) contractual agreements

the defendant entered into with Pinson, including an agreement to secure the use of Pinson’s credit;

(3) correspondence with Pinson in which Burton acknowledged his use of Pinson’s credit and

promised to repay the debt; (4) falsified apartment rental applications and supporting documents

Burton submitted to several landlords; (5) correspondence related to the apartment rentals; (6)

police reports related to Burton’s interactions with one of his landlords; and (7) court filings related

to the termination of Burton’s residency in two of those apartments. The government will also

seek to introduce various Bureau of Prisons records through Special Agent Lane, including emails

and recordings of telephone calls placed by inmate Robert Conley, and emails exchanged between

Burton and inmate Russell Rose, as well as records reflecting Burton’s payment to inmate Shaheen

Curry. Special Agent Lane will also introduce federal tax returns of Burton and his corporate

entity, Bear Atlas Ventures, and summarize financial records demonstrating Burton’s use of

Pinson’s credit and funds Pinson invested in Burton’s company. 2 Special Agent Lane is also

expected to testify that, based on his review of Burton’s financial records, and his interviews of

Burton’s victims, Burton did not make restitution payments to his victims beyond the minimal

payments reflected in court records.

       Through this evidence, the government expects to prove that Burton secured the use of

Pinson’s credit, promised but failed to repay that debt, and associated with multiple individuals

who are convicted felons, all in violation of the terms of his supervised release. The government



        2
        The summary aspect of Special Agent Lane’s testimony will limit the need to introduce
and review voluminous underlying financial records. The government has provided a draft
summary exhibit to the defendant.
                                                   4
         Case 1:13-cr-10292-MLW Document 273 Filed 09/15/20 Page 5 of 6



will also prove that Burton falsified his applications for various apartment rentals, and was evicted

or forced to vacate those apartments for non-payment of rent and harassment of his landlord, in

contravention of representations he made to the Probation Office. Finally, the evidence will prove

that Burton misled the Probation Office (and others) about his income, his ability to pay restitution,

the restitution payments he had made, and the reasons that he repeatedly moved his residence.

       B. Other Witnesses

       The government may call one or more civilian witnesses to testify about their interactions

with Burton relating to the above-described topics.

       For example, the government may call Keith Pinson to testify about his business dealings

with Burton, including his agreement to invest in Burton’s company and to allow Burton to utilize

two lines of credit, Burton’s repeated promises to repay that debt, and his failure to do so.

       The government may call three of Burton’s prior landlords, or their representatives, to

testify about representations Burton made in applications to rent their apartments, including about

his income and purported lack of criminal history. If called, these individuals are also expected to

testify about Burton’s failure to pay rent and the reasons he vacated their apartments, which in one

case involved Burton’s extended campaign of harassment targeting an elderly landlord and her

daughter.

       The government may also call three of Burton’s victims, who will testify that they have

not received restitution from Burton directly beyond the minimal amounts of restitution he paid

through the Court.




                                                  5
         Case 1:13-cr-10292-MLW Document 273 Filed 09/15/20 Page 6 of 6



                                            Other Matters

        A. Electronic Presentation of Evidence

        The government intends to present its evidence in electronic format using Trial Director.

The government anticipates that Dylan McManus, a paralegal with the U.S. Attorney’s Office, will

operate Trial Director and will also be available to assist defense counsel with the presentation of

government exhibits.

        B. Case Agent

        With the Court’s permission, the FBI Special Agent Ryan Lane, the case agent in the

investigation, will sit at counsel table.

        C. Draft Transcripts

        The government is preparing draft transcripts of recorded calls as an aid to the Court.

                                                             Respectfully submitted,

                                                             ANDREW E. LELLING
                                                             United States Attorney

                                                     By:     /s/ Stephen E. Frank
                                                             Stephen E. Frank
Dated: September 15, 2020                                    Assistant U.S. Attorney



                                  CERTIFICATE OF SERVICE

        I certify that on September 15, 2020, this document was filed through the ECF system,

which will provide electronic notice to counsel as identified on the Notice of Electronic Filing.

                                                     /s/ Stephen E. Frank
                                                     STEPHEN E. FRANK




                                                 6
